

117 S1526 IS: To authorize the use of off-highway vehicles in certain areas of the Capitol Reef National Park, Utah.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1526IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the use of off-highway vehicles in certain areas of the Capitol Reef National Park, Utah.1.Use of off-highway vehicles in certain areas of the Capitol Reef National Park, Utah(a)DefinitionsIn this section:(1)Covered roadThe term covered road means the portions of each of Burr Trail Road, Cathedral Road, Hartnet Road, Highway 24, Notom Bullfrog Road, Polk Creek Road, Oil Ranch Road, and Baker Ranch Road that are located within the boundaries of the Capitol Reef National Park in the State. (2)Off-highway vehicleThe term off-highway vehicle has the meaning given the term in State law.(3)StateThe term State means the State of Utah.(b)Applicable lawState law shall apply to the use of motor vehicles (including off-highway vehicles) on a covered road.